Exhibit 10.9

$750,000,000

INTER-COMPANY CREDIT AGREEMENT

BY AND BETWEEN

DOMINION RESOURCES, INC.

AND

QUESTAR GAS COMPANY

Dated as of September 16, 2016



--------------------------------------------------------------------------------

INTER-COMPANY CREDIT AGREEMENT

This Inter-Company Credit Agreement (this “Agreement”), dated as of
September 16, 2016, is by and between DOMINION RESOURCES, INC. (“DRI”), a
Virginia corporation, and QUESTAR GAS COMPANY (“QGC”), a Utah company and
indirect wholly owned subsidiary of DRI (each of DRI and QGC referred to as a
“party,” and collectively, the “parties”).

ARTICLE I

GENERAL PROVISIONS

Section 1.01    Definitions.

“Available Credit” means, as of any day, $750,000,000 less the aggregate amount
of Loans then outstanding.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that such day is
also a day on which DRI is open for business.

“Base Rate” means, as of any day, the lesser of (i) the effective
dollar-weighted average rate of interest on DRI’s outstanding commercial paper
and/or revolving credit borrowings, or (ii) the rates available, at the time of
such loan, on similar loans to QGC from the market. If no such DRI or QGC
borrowings are outstanding on the date of any outstanding Loan, then the
interest rate determinations for such day pursuant to (i) and (ii) above, as
applicable, shall be equal to One Month LIBOR as of the date of such
determination, plus the basis point spread above One Month LIBOR, as it existed
and was determined at the date of such party’s most recent comparable borrowing
and that was payable by such party with respect to such borrowing.

“Drawdown Date” means a Business Day selected by QGC upon which all or any
portion of any Loan shall be funded.

“Dollars or $” means lawful money of the United States of America.

“Effective Date” shall be such day as this Agreement becomes effective pursuant
to Section 4.06 hereof.

“Final Maturity Date” means: (i) the Regular Maturity Date (as the same may be
extended pursuant to Section 2.08 of this Agreement); or (ii) such earlier
termination date as may occur pursuant to Section 3.01 or 3.02 hereof. If the
Final Maturity Date is not a Business Day, the next succeeding Business Day
shall be deemed to be the Final Maturity Date.

“Indebtedness” means (i) all indebtedness or other obligations of QGC for
borrowed money, including without limitation the Note; (ii) all indebtedness or
other obligations of any other Person for borrowed money in respect of which QGC
is liable, contingently or otherwise, to pay or advance money or property as
guarantor, endorser or otherwise (except as endorser for collection in the
ordinary course of business); and (iii) all financing lease obligations of QGC.



--------------------------------------------------------------------------------

“Interest Payment Date” means, except as may be otherwise agreed by DRI and QGC,
the fifteenth (15th) day of each month and any date upon which 100% of the
outstanding principal amount of the Loans is due and payable. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately preceding Business Day.

“Loan” means a loan made to QGC under Section 2.01 of this Agreement.

“Note” means the promissory note of QGC, payable to the order of DRI and
substantially in the form annexed hereto as Exhibit A, evidencing at any given
time the Loans outstanding under this Agreement, as the same may be amended,
modified, supplemented, renewed or extended from time to time and any
replacement thereof or substitution therefor.

“One Month LIBOR” shall mean the rate per annum appearing on Reuters Page
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in U.S. Dollars having a one month maturity at approximately 11:00 a.m.
(London time) on the date of determination.

“Person” means an individual, corporation, partnership, trust or unincorporated
organization, or a government or any agency or political subdivision thereof

“Regular Maturity Date” means the date which is one (1) year from the Effective
Date of this Agreement, as the same may be extended pursuant to Section 2.08 to
this Agreement.

Section 1.02    Interpretation of Definitions. All definitions in the singular
shall, unless the context specifies otherwise, include and mean the plural, and
all references to the masculine gender shall include the feminine; and vice
versa.

Section 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of QGC’s and/or
DRI’s financial statements, and any financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles.

ARTICLE II

CONCERNING THE LOANS

Section 2.01    Loans. During the period from the Effective Date to and
including the Final Maturity Date, DRI agrees to make Loans to QGC upon the
terms and conditions set forth herein in an aggregate outstanding principal
amount not to exceed $750,000,000; provided, however, that DRI retains sole and
absolute discretion to approve or reject any request for a Loan by QGC. During
the term of this Agreement, to but excluding the Final Maturity Date, QGC, at
its option without penalty or premium, may from time to time repay all or any
part of any Loan as provided in Section 2.06 hereof, and may re-borrow any
amount of such Loan that has been repaid. The entire unpaid principal balance of
the Note, together with interest accrued thereon, shall be due and payable in
full on the Final Maturity Date.

 

-2-



--------------------------------------------------------------------------------

Section 2.02    Requests for Loans; Accounting. QGC agrees to keep DRI and
Dominion Resources Services, Inc. advised of its short-term borrowing needs, and
any requests for Loans hereunder shall be for a proposed amount and Drawdown
Date consistent with such short-term borrowing needs. DRI reserves the right to
require QGC to deliver a prompt written confirmation of any oral request for a
Loan, together with, if requested by DRI, a general statement of the
contemplated disposition of the proceeds. No Loan shall be in excess of the
Available Credit, and no part of any Loan may mature later than the Final
Maturity Date. Increases and decreases in the amounts due and payable by QGC
under this Agreement and the Note shall be evidenced by book entries, and DRI
shall maintain a current daily accounting of all Loans to QGC under this
Agreement. Such accounting shall be maintained in electronic format and shall
indicate the Base Rate in effect from time to time. Upon request, DRI shall
provide QGC copies of such current accounting.

Section 2.03    Interest on the Loan. Daily interest at the Base Rate on the
outstanding principal balance of the Loans shall be determined by DRI as of the
close of each Business Day. The rate to be used for any day other than a
Business Day will be the Base Rate on the immediately preceding Business Day.
All accrued and unpaid interest on all Loans shall be due and payable by QGC on
each Interest Payment Date.

Section 2.04    The Note. QGC’s obligation to repay the outstanding balance of
each Loan shall be evidenced by the Note. The Note shall be executed by a duly
authorized officer of QGC and delivered to DRI on the Effective Date. The Note
shall be payable to the order of DRI at its offices in the City of Richmond,
Virginia, and shall mature on the Final Maturity Date (subject to the terms of
Article III hereof). The Loans and the Note evidencing the Loans shall accrue
interest at the Base Rate as provided in Section 2.03 hereof, which interest
shall be payable at the offices of DRI in the City of Richmond, Virginia at the
times specified in Section 2.03. Upon payment in full on the Final Maturity Date
of the outstanding principal balance of the Note and all interest accrued
thereon, DRI shall promptly return such Note marked “Cancelled” to QGC.

Section 2.05    Funding and Repayment. Each Loan shall be made in Dollars in
immediately available funds on the Drawdown Date. All Loans shall be made in the
form of open account advances, repayable not more than one year from the date of
the first advance. All or any portion of each Loan is payable on demand of DRI.
All repayments and prepayments by QGC of principal and all payments by QGC of
interest shall be made without deduction, set off, abatement, suspension,
deferment, defense or counterclaim, on or before the due date of repayment or
payment, and shall be made in Dollars in immediately available funds. All
payments received from QGC shall be applied as follows: first, to the payment of
interest due on the Loans; and second, to the repayment of principal due on the
Loans.

Section 2.06    Optional Prepayments. QGC may, at its option, prepay all or any
part of the Loans at any time and from time to time without penalty or premium.

Section 2.07    Use of Loan Proceeds. The proceeds of the Loans may be used by
QGC or its subsidiaries for any lawful purpose.

 

-3-



--------------------------------------------------------------------------------

Section 2.08    Automatic Extension of Regular Maturity Date. If, on or before
the day which is ninety (90) days prior to the then Regular Maturity Date of
this Agreement, neither of the parties to this Agreement shall have given notice
to the other party that it wishes this Agreement to expire on said Regular
Maturity Date, then said Regular Maturity Date shall be deemed to have been
extended automatically for an additional one (1) year period.

ARTICLE III

TERMINATION

Section 3.01    Termination of Agreement. Anything in this Agreement or the Note
to the contrary notwithstanding, if any of the following events shall occur and
be continuing, DRI, at its option, shall have the right to terminate this
Agreement and/or to make the outstanding principal amount of the Loans and
interest thereon immediately due and payable upon written or oral notice to QGC,
without the requirement of any further notice, demand or presentment of the Note
for payment, all of which are expressly waived by QGC:

(a)    QGC shall fail to pay any Indebtedness or any interest or premium thereon
owing by QGC to any Person when due or within any grace period applicable
thereto, whether such Indebtedness shall become due by scheduled maturity, by
required prepayment, by acceleration, by demand or otherwise; or QGC shall fail
to perform any term, covenant or agreement on its part to be performed under
this Agreement, the Note or any other agreement or instrument evidencing or
securing or relating to any Indebtedness owing by QGC when required to be
performed, if such failure permits the acceleration of the maturity of such
Indebtedness, unless such failure to perform shall have been waived by the
holder or holders of such Indebtedness prior to any acceleration hereunder;

(b)    This Agreement or the Note shall at any time for any reason cease to be
in full force and effect or shall be declared to be null and void, or the
validity or enforceability of this Agreement or the Note shall be contested by
any Person, or QGC shall deny that it has any or further liability or obligation
hereunder and thereunder; or

(c)    QGC shall have entered against it an order for relief as a bankrupt or
insolvent, or admit in writing its inability to pay its just debts as they
mature, or make an assignment for the benefit of the creditors; or QGC shall
apply for or consent to the appointment of any receiver, trustee, custodian,
sequestrator, assignee for the benefit of creditors or similar officer for it or
for all or any substantial part of its property, or any such person shall be
appointed without the application or consent of QGC and such appointment shall
continue unstayed or undischarged for a period of sixty (60) days; or QGC shall
institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceedings relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application or otherwise) against QGC and shall remain unstayed or undismissed
for a period of sixty (60) days; or any judgment, writ, warrant or attachment of
execution or similar process shall be issued or levied against a substantial
part of the assets of QGC and such judgment, writ, or similar process shall not
be released, stayed, vacated or fully bonded within sixty (60) days after its
issue or levy.

 

-4-



--------------------------------------------------------------------------------

Section 3.02    Termination by Notice. This Agreement may be terminated by
either party by providing notice to the other at least ninety (90) days in
advance of their desire to terminate this Agreement. The termination date as
specified in such notice shall then become the Final Maturity Date, with all of
the provisions of Article II which pertain to the Loans and the Note to remain
applicable thereto.

ARTICLE IV

MISCELLANEOUS

Section 4.01    Books and Records. QGC covenants and agrees that, so long as
this Agreement shall remain in effect, QGC will keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs.

Section 4.02    Notices. Any communications between the parties hereto or
notices provided herein to be given may be given by mailing or otherwise
delivering the same to the Treasurer of DRI, c/o 120 Tredegar Street, Richmond,
Virginia 23219, and to the President of QGC, c/o 120 Tredegar Street, Richmond,
Virginia 23219, or to such other officers or addresses as either party may in
writing hereinafter specify.

Section 4.03    Waivers: Remedies Cumulative or Other Instruments Evidencing
Indebtedness. No delay or omission to exercise any right, power or remedy
accruing to DRI under this Agreement shall impair any such right, power or
remedy nor shall it be construed to be a waiver of any such right, power or
remedy. Any waiver, permit, consent or approval of any kind or character on the
part of DRI of any breach or default under this Agreement, or any waiver on the
part of DRI of any provision or condition of this Agreement, must be in writing
and shall be effective only to the extent specifically set forth in such
writing. Any such waiver shall not constitute a waiver of any subsequent breach
or default under this Agreement or of any provision or condition of this
Agreement. All remedies, either under this Agreement, the Note, statute or rule
of law or equity, or otherwise afforded to DRI, shall be cumulative and not
alternative and may be exercised concurrently or alternatively.

Section 4.04    Governing Law. This Agreement, the Note and any other instrument
or agreement now or hereafter required hereunder, shall be governed by, and
construed under, the laws of the Commonwealth of Virginia.

Section 4.05    Restrictions. As long as this Agreement remains in effect, QGC
shall not, create, incur, assume or suffer to exist any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind whatsoever (including
without limitation, any conditional sale or other title retention agreement and
any capitalized lease obligation having substantially the same economic effect
as any of the foregoing), upon any of its property, assets or revenues, whether
now owned or hereafter acquired, without the consent of DRI, except for liens
created in the ordinary course of business and liens in existence on the date
hereof, as previously disclosed in writing to DRI.

 

-5-



--------------------------------------------------------------------------------

Section 4.06    Effectiveness. This Agreement shall become effective upon the
execution and delivery of this Agreement by DRI and QGC.

Section 4.07    Counterparts. This Agreement may be executed in as many
counterparts as may be deemed necessary or convenient, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

Section 4.08    Severability. If any provision of this Agreement or the Note or
the application thereof to any party thereto shall be invalid or unenforceable
to any extent, (i) the remainder of this Agreement and the Note, and (ii) the
application of such invalid or unenforceable provisions to any other person
thereto, shall not be affected thereby and shall be enforced to the greatest
extent permitted by law.

Section 4.09    Amendments. No amendment of any provision of this Agreement or
the Note shall be effective unless it is in writing and signed by QGC and DRI.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers, as of the date first above written.

 

QUESTAR GAS COMPANY By:  

/s/ James R. Chapman

Title:  

Senior Vice President – Mergers & Acquisitions and Treasurer

DOMINION RESOURCES, INC. By:  

/s/ Richard M. Davis, Jr.

Title:  

Assistant Treasurer

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

INTER-COMPANY CREDIT NOTE

 

$750,000,000    Richmond, Virginia    ________ __, 20__

QUESTAR GAS COMPANY, a Utah company (the “Company”), for value received and in
consideration of the execution and delivery by DOMINION RESOURCES, INC., a
Virginia corporation (“DRI”), of that certain Inter-Company Credit Agreement,
dated as of ________ __, 20__, (the “Agreement”), hereby promises to pay to the
order of DRI, on demand, and in any event on or before one (1) year from the
Effective Date of the Agreement, or such other date as shall then be the Final
Maturity Date under the Agreement, the principal sum of Seven Hundred Fifty
Million Dollars ($750,000,000), or so much thereof as may be outstanding
hereunder at such time.

The Company also unconditionally promises to pay interest on the unpaid
principal amount of this Note outstanding from time to time, until such
principal amount is paid in full, at the rates, at the time and in the manner
specified in the Agreement and in accordance with the provisions thereof.
Nothing contained in this Note or in the Agreement shall be deemed to establish
or require the payment of a rate of interest in excess of the maximum rate
permitted by any applicable law.

This Note is issued by the Company pursuant to the Agreement, to which reference
is made for certain terms and conditions applicable hereto. Defined terms used
in this Note shall, unless the context otherwise requires, have the same
meanings assigned to them in the Agreement.

Both the principal of this Note and interest hereon are payable in lawful money
of the United States of America, which will be immediately available on the day
when payment shall become due, at the offices of DRI in the City of Richmond,
Virginia. Interest shall be paid on overdue principal hereof and, to the extent
legally enforceable, on overdue interest, at the Base Rate as in effect from
time to time plus two hundred (200) basis points.

The outstanding principal amount of this Note shall be automatically increased
or decreased upon and to the same extent of any increase or decrease in the
outstanding aggregate principal amount of the Loans made under the Agreement;
provided, however, that at no time shall the outstanding principal amount of
this Note exceed $750,000,000. Increases and decreases in the amounts due and
payable by the Company under this Agreement and the Note shall be evidenced in
accordance with the terms of the Agreement. Upon payment in full on the Final
Maturity Date of the principal of and interest on this Note, this Note shall be
canceled and returned to the Company and shall be of no further operation or
effect. The obligation of the Company to make the payments required to be made
on this Note and under the Agreement and to perform and observe the other
agreements on its part contained herein and therein shall be absolute and
unconditional and shall not be subject to diminution by set off, counterclaim,
defense, abatement or otherwise.



--------------------------------------------------------------------------------

All Loans made under the Agreement shall be made in the form of open account
advances, repayable not more than one year from the date of the first advance.
All or any portion of the outstanding principal balance hereof, together with
interest accrued thereon, shall be payable on demand by DRI. Without limiting
the foregoing, upon the occurrence of an event giving rise to a right on the
part of DRI to terminate the Agreement under Section 3.01 thereof, the maturity
of this Note may, at the discretion of DRI, be accelerated and the principal
balance hereof, together with interest accrued thereon, may be declared
immediately due and payable as provided in the Agreement.

Presentment for payment, demand, protest and notice of demand, notice of
dishonor, notice of non-payment and all other notices are hereby waived by the
Company, except to the extent expressly provided in the Agreement. No failure to
exercise, and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

This Note is issued with the intent that it shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Virginia.

IN WITNESS WHEREOF, QUESTAR GAS COMPANY has caused this Note to be duly executed
in its name by its duly authorized officer all as of the __th day of _______,
20__.

 

QUESTAR GAS COMPANY By:  

 

Title:  

Senior Vice President – Mergers & Acquisitions and Treasurer